Exhibit GenCorp Inc. 2009 Equity and Performance Incentive Plan Approved by Shareholders on March 25, 2009 Table of Contents Article 1. Establishment, Purpose, and Duration 1 Article 2. Definitions 1 Article 3. Administration 4 Article 4. Shares Subject to the Plan and Maximum Awards 5 Article 5. Eligibility and Participation 6 Article 6. Options 7 Article 7. Stock Appreciation Rights 8 Article 8. Restricted Stock and Restricted Stock Units 10 Article 9. Performance Units/Performance Shares 11 Article 10. Cash-Based Awards and Other Stock-Based Awards 12 Article 11. Performance Measures 13 Article 12. Beneficiary Designation 14 Article 13. Deferrals 15 Article 14. Rights of Participants 15 Article 15. Change in Control 15 Article 16. Amendment, Modification, Suspension, and Termination 16 Article 17. Withholding 16 Article 18. Successors 17 Article 19. General Provisions 17 GenCorp
